Citation Nr: 1119326	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-36 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to August 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). 

On his substantive appeal received in November 2007, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in December 2007, the Veteran requested that his request be withdrawn.  Therefore, the Board finds that the Veteran's request for a hearing on his appeal is properly withdrawn.  See 38 C.F.R. § 20.702(e). 


FINDING OF FACT

The Veteran's current generalized anxiety disorder was not caused by or permanently worsened by his service-connected diabetes with erectile dysfunction, bilateral lower extremity peripheral neuropathy, or benign prostate hypertrophy (claimed as enlarged prostate and constant urination), and was not caused by any incident of service.


CONCLUSION OF LAW

The criteria for service connection for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by letter dated in February 2006. 

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant with regard to the degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a November 2006 VA examination, and afforded the appellant the opportunity to give testimony before the Board.  For the reasons below, the Board finds that the November 2006 examination was adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

For the above reasons, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Certain chronic disabilities, such as a psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the disability with which the Veteran has been diagnosed, generalized anxiety disorder, is not a psychosis.  See 38 C.F.R. § 3.384.  See also 38 C.F.R. §  4.130, diagnostic Code 9440 (anxiety disorder not listed with schizophrenia and other psychiatric disorders). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends that he has anxiety, which first became manifest in 2002, due to symptomatology from his service-connected disabilities.  The Veteran is in receipt of service connection for diabetes mellitus, Type 2, with erectile dysfunction, peripheral neuropathy of both lower extremities, and BPH (claimed as enlarged prostate and constant urination).  In his notice of disagreement and substantive appeal, the Veteran attributed his anxiety disorder to his problems with hot feet, due to his bilateral lower extremity peripheral neuropathy, due to his diabetes.

The Veteran's service treatment records, including separation examination in September 1977, are negative for any findings, complaints or treatment of a psychiatric disorder.  

Private treatment records contain diagnoses of panic attacks and anxiety from 2002. 

A VA examination was conducted in November 2006.  The examiner, a psychiatric consultant with a PhD, indicated that he reviewed the claims folder and conducted a thorough examination.  The examiner recounted the Veteran's developmental, military, and occupational and marital history including his statement that, approximately 3 years ago, he thought he was having a heart attack when he was having an argument with his wife.  The examiner also noted that the Veteran worried about his wife's health, his daughter, and his finances, but when asked whether he worried about himself or his own health, he replied, "Why worry?  It's better to just accept life as it is," but that he worried about and plans his next days, particularly doctor's appointments.  The diagnosis was generalized anxiety disorder, not otherwise specified.  The examiner wrote: "His worries are primarily about relationships with his daughter and his wife, and about his wife's health.  There is no indication that his anxiety is caused or aggravated by his concerns about his own health or about his prostate/urinary problems in particular."

In this case, the evidence reflects a current generalized anxiety disorder.  Thus, the pivotal determination is whether this disability is related to service or to his service-connected diabetes mellitus.  There are two opinions on this question: the November 2006 VA examiner's opinion that the anxiety disorder was not related to any of the Veteran's other disabilities (including service connected disabilities) and that of the Veteran that the anxiety disorder is so related.  For the following reasons, the Board finds that the VA examiner's opinion is of greater probative weight.

The VA examiner reviewed the claims file and recounted the Veteran's history including his thought that he had had a heart attack while arguing with his wife, and his statements indicating that he worried more about his wife, daughter, and finances than himself or his own health.  In his conclusion, the examiner wrote that there was no indication that that the Veteran's anxiety was caused or aggravated by his own health including his prostate/urinary problems.  While the examiner's explanation for this conclusion was not entirely clear, his description of the Veteran's statements and his finding of "no indication" of such a relationship sufficiently indicates that his conclusion was based on his examination findings and review of the evidence including the Veteran's statements he recounted showing a lack of concern over his own health problems.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that although clarity is preferred, it cannot be demanded in every instance or "finality would forever be delayed pending perfection in draftsmanship").  Consequently, the examiner's conclusion that there was no relationship between the Veteran's anxiety disorder and any of his current disabilities including service connected disabilities is entitled to at least some probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

As to the Veteran's own statements indicating that his anxiety is related to his service connected disabilities, they are general in nature and do not contain an explanation for his conclusion, other than the fact that the anxiety disorder arose after the physical disabilities and that he believed there was a connection between them.  The Veteran is competent to testify that he experienced anxiety in response to his physical disabilities, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran's statements in this regard conflict with his statements to the VA examiner indicating a relative lack of concern over his own health which were the basis of the examiner's negative nexus opinion.  The Board finds that the statements made to a VA health care professional during the course of an examination are of greater probative weight than those made in connection with a claim for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Therefore, the Veteran's own statements that he has anxiety due to his service-connected disabilities are not credible in light of his contrary statements on the November 2006 VA examination.  In addition, while veterans are competent to testify as to some matters of etiology and diagnosis, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau), the etiology of psychiatric disorders do not fall into this category.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, to the extent that the Veteran has opined as to the etiology of his anxiety disorder, his statements on this issue are not competent.

To the extent that the Veteran has offered competent and credible testimony of a relationship between his anxiety disorder and service connected disabilities, his general assertions are outweighed by the more detailed and specific opinion of the mental health professional who conducted the November 2006 VA examination.

Finally, the Veteran has not contended, nor does the evidence show, that he had a psychiatric disorder in service or any psychiatric symptomatology prior to 2002.  Therefore, neither direct service connection nor service connection based on continuity of symptomatology is warranted.

As the preponderance of the evidence is against the claim for service connection for generalized anxiety disorder, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for generalized anxiety disorder is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


